Order filed June 2, 2022.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00299-CV
                                 ____________

                       MCKENNA MCGUIRE, Appellant

                                         V.

                THE MARQUIS AT LADERA VISTA, Appellee


                On Appeal from the County Court at Law No. 1
                            Travis County, Texas
                  Trial Court Cause No. C-1-CV-22-000330


                                     ORDER

      The clerk’s record in this case was due May 9, 2022. See Tex. R. App. P.
35.1. On May 10, 2022, the trial court clerk was instructed to file the record within
15 days. The record has not been filed with the court. Because the clerk’s record
has not been filed timely, we issue the following order.

      We order the trial court clerk to file the record in this appeal within 30 days
of the date of this order. No further extension will be entertained absent
exceptional circumstances. The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c).
If the trial court clerk does not timely file the record as ordered, we may issue an
order directing the trial court to conduct a hearing to determine the reason for the
failure to file the record.



                                  PER CURIAM


Panel Consists of Justices Zimmerer, Spain, and Poissant.




                                         2